In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-19-00266-CR


                       KERRANCE RAMONE BROWN, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 251st District Court
                                     Randall County, Texas
           Trial Court No. 25,821-C (Counts I & II), Honorable Ana Estevez, Presiding

                                        August 14, 2019

                               MEMORANDUM OPINION
                       Before CAMPBELL and PIRTLE and PARKER, JJ.


      Pursuant to a plea bargain agreement, appellant Kerrance Ramone Brown was

convicted of manufacture or delivery of a controlled substance1 and unlawful possession

of a firearm by a felon.2 The trial court sentenced appellant to thirty years’ confinement

for each offense, with the sentences to run concurrently. Appellant has filed a notice of




      1   TEX. HEALTH & SAFETY CODE ANN. § 481.112(f) (West 2017).

      2   TEX. PENAL CODE ANN. § 46.04 (West 2011).
appeal, pro se, challenging the convictions. We dismiss the appeal for want of jurisdiction

and because appellant has no right of appeal.


       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or within ninety days after sentence is imposed if the defendant timely files a

motion for new trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, we

have no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198.


       Appellant was sentenced on March 21, 2016. Because no motion for new trial was

filed, his notice of appeal was due within thirty days of sentencing, by April 20, 2016. TEX.

R. APP. P. 26.2(a)(1). Appellant did not file a notice of appeal until July 29, 2019.

Accordingly, his untimely filed notice of appeal prevents this Court from acquiring

jurisdiction over the appeal.


       Furthermore, the Trial Court’s Certification of Defendant’s Right of Appeal certifies

that this is a plea-bargain case from which appellant has no right of appeal and that

appellant has waived the right of appeal. We are required by Rule of Appellate Procedure

25.2(d) to dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.”


       By letter dated July 31, 2019, this Court notified appellant of the consequences of

his late notice of appeal and the trial court’s certification and invited him to demonstrate




                                             2
grounds for continuing the appeal. Appellant has filed a response but has not established

good cause for continuing this appeal.


       Accordingly, we dismiss the appeal for want of jurisdiction and based on the trial

court’s certification.


                                                      Per Curiam


Do not publish.




                                            3